 Case 1:21-cr-20137-TLL-PTM ECF No. 31, PageID.83 Filed 09/03/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    NORTHERN DIVISION


UNITED STATES OF AMERICA,

                         Plaintiff,
                                                           Case No. 1:21-cr-20137
v.
                                                           Honorable Thomas L. Ludington
KORYION DESHAWN WELCH,                                     Magistrate Judge Patricia T. Morris

                  Defendant.
________________________________________/

ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION,
 ACCEPTING DEFENDANT’S PLEA OF GUILTY, AND TAKING RULE 11 PLEA
                AGREEMENT UNDER ADVISEMENT

       On August 12, 2021, Magistrate Judge Patricia T. Morris conducted a plea hearing upon

Defendant Koryion Dewshawn Welch’s consent. ECF No. 24. On August 16, 2021, Judge Morris

issued her Report and Recommendation, recommending that this Court accept Defendant’s plea

of guilty. ECF No. 29.

       Although Judge Morris’s Report stated that the parties could object to and seek review of

her Recommendation within 14 days of service of the Report, neither Plaintiff nor Defendant

objected. The failure to file objections waives any right to appeal Judge Morris’s findings that

Defendant was competent to enter a plea and that the plea was entered knowingly, voluntarily,

without coercion, and with a basis in fact. See FED. R. CRIM. P. 11(b); Thomas v. Arn, 474 U.S.

140, 149 (1985).

       Accordingly, it is ORDERED that the Magistrate Judge’s Report and Recommendation,

ECF No. 29, is ADOPTED.
 Case 1:21-cr-20137-TLL-PTM ECF No. 31, PageID.84 Filed 09/03/21 Page 2 of 2




      Further, it is ORDERED that Defendant’s plea of guilty is ACCEPTED, and the Rule 11

Plea Agreement, ECF No. 27, is taken UNDER ADVISEMENT.

Dated: September 3, 2021                              s/Thomas L. Ludington
                                                      THOMAS L. LUDINGTON
                                                      United States District Judge




                                          -2-
